                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                    )
                                            )
             v.                             )   No. 2:19 CR 12
                                            )
SYNTHIA ESPINOZA                            )


                         ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (DE # 59), to which no objections have been filed, and subject to this court’s

consideration of the Plea Agreement pursuant to Fed. Crim. P. 11(c)(3), the Magistrate

Judge’s findings are now ADOPTED, defendant’s plea of guilty to the offense charged

in Count 1 of the Indictment is now hereby ACCEPTED.

                                            SO ORDERED.

      Date: March 3, 2020

                                            s/James T. Moody
                                            JUDGE JAMES T. MOODY
                                            UNITED STATES DISTRICT COURT
